
	

113 HR 2050 IH: No Regulations, No Pay Act of 2013
U.S. House of Representatives
2013-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2050
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2013
			Mr. Ross introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To ensure the timely issuance of regulations by Federal
		  agencies.
	
	
		1.Short titleThis Act may be cited as the
			 No Regulations, No Pay Act of
			 2013.
		2.Holding pay of
			 responsible official in escrow upon failure to issue regulations in timely
			 manner
			(a)Holding salary
			 in escrow
				(1)In
			 generalIf, by the date specified by law, an agency has not
			 issued regulations required by such law, during the period described in
			 paragraph (2), the payroll administrator of that agency shall deposit in an
			 escrow account all amounts of basic pay otherwise payable to the individual who
			 (with respect to such regulations) is the responsible official of such agency,
			 and shall release such amounts to such official only upon the expiration of
			 such period.
				(2)Period
			 describedWith respect to a responsible official whose pay is
			 withheld under paragraph (1) for failing to issue regulations in timely
			 fashion, the period described in this paragraph is the period—
					(A)beginning on the
			 day after the date specified by law for the issuance of such regulations;
			 and
					(B)ending on the date
			 on which such regulations are issued.
					(3)Withholding and
			 remittance of amounts from payments held in escrowThe payroll
			 administrator shall provide for the same withholding and remittance with
			 respect to a payment deposited in an escrow account under paragraph (1) that
			 would apply to the payment if the payment were not subject to paragraph
			 (1).
				(4)Release of
			 amounts at end of appointmentNotwithstanding any other provision
			 of this section, the payroll administrator shall release for payment to a
			 responsible official whose pay has been withheld under this section any pay
			 which was so withheld from such official and which remains in an escrow account
			 under this section on the last day on which that individual serves in the
			 office by virtue of which such individual is considered to be the responsible
			 official.
				(5)Role of
			 Secretary of the TreasuryThe Secretary of the Treasury shall
			 provide a payroll administrator of an agency with such assistance as may be
			 necessary to enable such payroll administrator to carry out this
			 section.
				(b)DefinitionsFor
			 purposes of this Act—
				(1)the term
			 agency means an Executive agency within the meaning of section 105
			 of title 5, United States Code;
				(2)the term
			 regulation means a rule, within the meaning of section 551 of
			 title 5, United States Code, required by law to be issued by a date
			 certain;
				(3)the term
			 responsible official, as used with respect to any regulations,
			 is—
					(A)the specific
			 official who is required by law to issue such regulations; or
					(B)if no specific
			 official is provided for, the head of the agency involved;
					(4)the term
			 official means an individual holding a position to which
			 appointments are made by confirmation of the Senate, but does not include a
			 member of the armed forces (as defined by section 2101 of title 5, United
			 States Code); and
				(5)the term
			 payroll administrator, as used with respect to a responsible
			 official within an agency, means the person within such agency who is
			 responsible for disbursing the basic pay of such official.
				3.Effective
			 dateThis Act shall take
			 effect on the date of the enactment of this Act and shall apply with respect to
			 any regulations required to be issued by a date occurring on or after such
			 date, except that, in no event shall any amount be deposited into an escrow
			 account under this Act which (disregarding this Act) would otherwise be payable
			 during the 30-day period beginning on the date of the enactment of this
			 Act.
		
